DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they use arrows with confusing usage; SEE 37 CFR 1.84(r).  For example figure 4B has an arrow on the lead line of 124.  This arrow touches a line, but this line does not indicate a surface but rather a heating element making it unclear what the arrow signifies. It is suggested that the lead line be edited so that touches the heating element but without an arrow.  Another example from figure 4B: the freestanding arrow for 122 is confusing because it is for neither a section or a direction of movement.  It is suggested the arrow touch the surface (if the surface is actually a surface).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat directing surface” (claim 1, line 7; claim 19, line 6) and “heating element” (claims 1, line 8; claim 19, line 6).  The word ‘element’ is a generic placeholders for ‘means’.   The element is linked to the function of ‘heating’. 
The word ‘surface’ is considered to be a substitute for ‘means’ because the claim recites function without reciting sufficient structure for performing the function (directing heat).   One understands that a surface cannot reasonably exist without an underlying structure/means.  A ‘surface’ is a non-structural term having no specific structural meaning. The function of “heat directing” is linked to the generic placeholder ‘surface’      Even with a 2-D type definition: since a surface cannot reasonably exist without an underlying structure a structure/means is necessarily required.  The use of the word ‘surface’ is understood to serve the same purpose as the word ‘means’.   

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: step configuration in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7,19-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The specification at [0023] states that directional terms (including “bottom, top, up, and down) are made only with reference to the figures.  This makes the use of directional terms in the claims confusing as to whether should be considered as limiting.  Examiner finds the following claim words to be directional terms: downwardly, top, towards, and bottom.  It is suggested that [0023] be deleted or amended. 

Claim limitation “heat directing surface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant’s specification [0042] explains the heat directing surface is formed from a ceramic refractory backer material such as SALI board.  However there is no indication as to how one might form the board into the structure/surface which can perform the function of directing heat or how the formed SALI board would be capable of directing heat.  [0066] discloses a model with effectively directing heat without any indication of how the heat might be directed.   Given that one of ordinary skill might envision various methods of forming a board into a ‘heat directing surface’ (such as by drilling holes or mirrorizing a face of the board) is not sufficient to determine what the corresponding structure is.   

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                  
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
It is argued that the Office’s interpretation of ‘heating element’ is inappropriate because the Office’s interpretation is contrary to the specification  and the understanding of one or ordinary skill in the art.  Applicant states there is no need to interpret the term ‘heating element’ to mean anything other than its conventional definition.  This is not persuasive because the Office is required to follow the statute (35 USC 112(f)).  Applicant has not explained why the statute should be ignored or why anyone might consider a conventional definition might supersede the statute.    Examiner notes US Pat 10,590,021 (assigned to Corning Inc.) discloses heating elements (flame element and laser) that do not comport to Applicant’s asserted definition.  It appears that Applicant’s proposed definition would not be the broadest reasonable definition but rather a narrow reasonable definition. 
 It is argued that Examiner’s interpretation of ‘heat directing surface’ is misleading.   Examiner apologizes for any confusion, but it is unclear how it might be consider misleading.  The Office Action appears to be sufficiently clear that the term is interpreted as invoking 35 USC 112 (f).  
	It is asserted that the SALI board necessarily has a surface and that the surface is the heat directing surface 122.   Examiner is confused as to what Applicant is arguing: that the term does not invoke 35 USC 112(f); or that it does invoke the statute but such is not indefinite; or something else.   Nevertheless the argument is unpersuasive because it is conclusory.  There is no explanation as to why one of ordinary skill might consider the SALI surface is the heat directing surface.  Examiner notes there is no disclosure of a SALI board/surface being able to perform the function of directing heat.  Nor is there any explanation as to why one might consider that a SALI board surface is sufficient structure for performing the entire function.   Additionally, Applicant’s position fails to account for the  words “formed from” in the first sentence of [0042] and replace them with “a surface of” without explanation.   The language “formed from” is suggestive of a transformation of board into something more than the board.   

	The MPEP at 2181 explains: “The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation.”  Examiner does not dispute that the SALI board would inherently have a surface.  However Examiner does not agree that it would have been clear to those skilled in the art that this implicit surface corresponds to the means-plus-function claim limitation.  There is no apparent explanation as to why one would find this to be clear, or even why one of ordinary skill might even consider it possible.  One of ordinary skill familiar with Corning patent 3682609 would understand that one can direct heat (contained in hot air) by drilling holes in flat plates and providing structure to pressurize gas behind the plates (See 3682609 figures 4-5 elements 58,60, 62) in a glass ribbon forming apparatus.   And US patent 5709723 discloses a reflective surface for directing heat (col. 6, lines 54-56).   A mirrorized surface would not be an inherent surface of the disclosed board.  Since one would understand that a heat directed surface/means could be formed in a board by drilling holes in the board or by mirrorizing the board it does not appear reasonable that one would understand that an inherent surface (i.e. unimproved surface) of a SALI board is the corresponding structure.   Still further: Overton US 3506429 suggests the use of the end of boards 12 (figure 3) for creating glass ribbons.  Thus a SALI board might be construed as having more than one inherent surface (regular face and end face).   
	It is also argued that claims 1 and 19 have been amended to remove “to direct heat from the heat directing surface” and thus overcoming the indefiniteness grounds of rejection.  This is not persuasive because the claim term “heat directing surface” still links the function (heat directing) to the generic placeholder for “means” (surface).  
	Presently Applicant merely asserts that the inherent surface of the SALI board would have been clear to those skilled in the art as corresponding to the means-plus-function limitation without providing evidence or rationale.   As pointed out previously the SALI backer material (alone)  has “low emissivity”.  It would seem reasonable one would need to transform it (perhaps by coating) to have a high emissivity material so as to better emit/direct thermal radiation.   Since the specification does not indicate the manner in which heat is directed one cannot reasonably conclude that it is the inherent in a board.  

Conclusion
Examiner declines to adopt the rationale (of record) of other examination offices because the rationale does not appear reasonable.  Most notably the rationale does not explain how the top surface might be expected to direct heat to the root which is below the top surface.  Whereas it is Office policy for Examiners to propose claim amendments when no art rejection is made, Examiner cannot make such a proposal because it is unclear in what manner Applicant’s invention directs heat.  It could be via directing a flame, aiming a jet of hot air, directing a laser or some other mechanism.  


It is noted that means-plus function limitation is not subject to more than one interpretation: 

As pointed out in the MPEP at 2181 III: the claim limitation must "be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.



The MPEP at 2143.03 includes the following: 

 I.    INDEFINITE LIMITATIONS MUST BE CONSIDERED 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim limitation which is considered indefinite cannot be disregarded. If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.). Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103  on these assumptions).

	The MPEP at 2173.06 (II) includes the following: 


First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


Dockerty 3682609 discloses a surface 58 with holes to direct heat (blow hot air) but such is within a cooling device not a heating device.  Also Dockerty’s surface does not comprise a heating element.   Such comments should not be construed as an indication that the claims could be amended to include holes for blowing/directing heated gas because it is not apparent that such would be supported by the original disclosure. 

	
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741